DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24 and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viessmann (EP 0,563,426 B1).
Regarding claim 24, Viessmann teaches a disposable double walled structure (one of the elements shown in Fig. 1; also shown in Fig. 3) of pulp material (col 6 lines 40-42), comprising; an inner wall portion 3 surrounding a product space presenting a cross section (Fig. 3) and extending along an axial direction, perpendicular to the cross section, between first and second axially spaced apart portions, and an outer wall portion 3’ at least partially surrounding the inner wall portion 3, wherein an insulating space is formed between the inner and outer wall portions,  wherein a circumference of the product space is continuous in the sense that it does not present any joint (Fig. 1), wherein the inner wall portion and the outer wall portion are formed in one piece of material, and wherein a first transition between the inner and outer wall portions, at one of the axially spaced apart portions, is formed by a continuous bend or fold of said piece of material (Fig. 3).
Regarding claim 30, Viessmann teaches the second axial portion 6’ of the outer wall portion extend radially inwardly so as to at least partially overlap a bottom at the closed end (Figs. 1 and 3).  
Regarding claim 31, Viessmann teaches the inner and/or outer wall portions comprise at least one depression 9 located at a circumference of the bottom of the receptacle (Fig. 2).
Regarding claim 32, Viessmann teaches a second transition between the inner and outer wall portions, at the otherPreliminary Amendment AWA0082/USPage 7 of 8one of the axially spaced apart portions, is formed by a joint between the first and second wall portions (where 6’ folds over to touch 16; Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24-26, 34-35, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Hinchey (US 2005/0040218 A1) in view of Kaminaga (JP 2001-122240 A).
Regarding claim 24 Hinchey teaches disposable double walled structure of comprising; an inner wall portion 15  surrounding a product space presenting a cross section and extending along an axial direction, perpendicular to the cross section, between first and second axially spaced apart portions, and an outer wall portion 50 at least partially surrounding the inner wall portion (Fig. 2), wherein an insulating space is formed between the inner and outer wall portions (Fig. 5), wherein a circumference of the product space is continuous in the sense that it does not present any joint, wherein the inner wall portion and the outer wall portion are formed in one piece of material, and wherein a first transition between the inner and outer wall portions, at one of the axially spaced apart portions, is formed by a continuous bend or fold 65 of said piece of material (0030).  Hinchey teaches the cup is formed from a thermoform material and may be formed of paper (0040), but Hinchey does not teach pulp material.
Kaminaga teaches an analogous cup and teaches it is known to form such cups of pulp material (0001).  It would have been obvious to one having ordinary skill in the art to form the cup of Hinchey using paper pulp material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
Regarding claim 25, Hinchey teaches one of the axially spaced apart portions forms a closed end 30 (0033; Fig. 5) and the other one of the portions forms an open end, such that the space defines an axially open receptacle.
Regarding claim 26, Hinchey teaches the inner wall portion  or the outer wall portion  comprises at least one radial step formation 17 (0032; Fig. 4).
Regarding claim 34, Hinchey teaches at least one fold mark extending along at least one of the inner and outer walls 51 (0036).
Regarding claim 35, Hinchey teaches the outer wall portion comprises at least two wall tongues 50 separated by a slit 60 (Fig. 4).
Regarding claim 43, Hinchey teaches the two shell sections 50 may be joined by adhesive (0035); which means some adhesive is inside at least part of the outer wall, and this constitutes an adhesive layer and/or sealing layer sandwiched between at least part of the inner and outer wall portions.
Regarding claim 45, Hinchey teaches the open end is adapted to receive and attach a lid (9) detachably in such a way that a closed end is formed (0031).

Allowable Subject Matter
Claims 1, 2, 8, 10-12, 19-22, and 34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest a method of forming a double walled cup where pulp is formed as bent wall elements in an overlapping arrangement that is then further bent in a distinct step as recited in claim 1.

Regarding the product claims, the examiner notes that the indicated allowable subject matter pertains to method steps.  For product claims to be allowable there must be a non-obvious structural difference from the prior art.  For product claims, the examiner recommends applicant claim non-obvious features this process forms in a product.  Method limitations in a product claim are commonly interpreted as functional language (see MPEP 2173.05(g)) or as product-by-process limitations (see MPEP 2113), and such limitations will not overcome the rejection of record unless it is established that the method limitations necessarily produce a distinct and non-obvious product.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for various references relevant to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571) 272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734